Henry, J.
The only question in the case is, who was liable for the taxes assessed against the property after the defendant, under his contract of purchase, took possession. *603In Miller v. Corey, 15 Iowa 166, this precise question was involved, and decided adversely to the vendee. To the same effect are Spangler v. York Co., 13 Pa. St. 322, and Willard v. Blount, 11 Iredell 624. Defendant was the real owner of the land. The title was vested in the plaintiff, hut he held it after the contract of sale as trustee for the defendant. Defendant was in possession, enjoying the pernancy of the profits; and, as was observed by Bell, J., in Spangler v. York Co., “ under all just systems of taxation he who presently enjoys the subject ought to discharge the present impost.” The agreement to execute a general warranty deed, did not require plaintiff' to covenant against incumbrances done or suffered by the vendee. The authorities cited by plaintiff’s counsel fully sustain the judgment, which, all concurring, is affirmed.
Affirmed.